Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 16, 2020

                                        No. 04-20-00147-CV

                                     Clyde E. KEBODEAUX,
                                            Appellant

                                                  v.

                                      Patricia KEBODEAUX,
                                               Appellee

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-00629
                           Honorable Laura Salinas, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notice of late record, stating appellant has not paid
or arranged to pay the clerk’s fee to prepare the record and that appellant is not entitled to
the record without paying the fee. We order appellant to provide written proof to this
court by April 27, 2020 that either appellant has paid the clerk’s fee, has made
satisfactory arrangements with the clerk to pay the fee, or is entitled to appeal without
paying the fee. See TEX. R. APP. P. 35.3(a)(2). If appellant fails to file such proof within
the time provided, this appeal will be dismissed. See TEX. R. APP. P. 37.3(b), 42.3(c).



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2020.



                                                       ___________________________________
                                                       Michael A. Cruz,
                                                       Clerk of Court